                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 KEVIN NORMAN,

          Plaintiff,
 v.                                           Civil Action
                                          No. 16-cv-9102(NLH)
 CAPTAIN CARLA TAYLOR and
 WARDEN DAVID OWENS,                            OPINION

                 Defendants.


APPEARANCES:

Kevin Norman, Plaintiff Pro Se
37 Magnolia Court
Sicklerville, NJ 08081

Anne E. Walters, Esquire
Office of Camden County Counsel
520 Market Street, 14th Floor
Camden, NJ 08102
Attorney for Defendants

HILLMAN, District Judge:

      INTRODUCTION

      This matter comes before the Court on the motion for

summary judgment (“the Motion”) of defendants, Warden David

Owens and Captain Carla Taylor (collectively, “Defendants”) of

the Camden County Correctional Facility (“CCCF”). (D.E. 23.)

The Motion is being considered on the papers pursuant to Fed. R.

Civ. P. 78(b).    For the reasons set forth below, the motion for

summary judgment will be granted.




                                  1
       BACKGROUND

  A.        PLAINTIFF’S ALLEGATIONS

       Plaintiff was a pretrial detainee at CCCF during the period

January 3, 2014 through approximately January 2016. (D.E.                     1 at 4;

D.E.    22-1 at 5; D.E.         22-9 at ¶4.)        He is proceeding pro se with

a 42 U.S.C. § 1983 civil rights complaint (“the Complaint”) against

the Defendants regarding the conditions of confinement during

Plaintiff’s incarceration at CCCF. (D.E. 1.)

       Plaintiff alleges that he “was made to sleep on a thin mat on

the floor,” and that CCCF had “poor air quality [with] dust and

dirt build-up in the cell which turned into bacteria.” (D.E. 1 at

5.)    He claims that he “was subjected to drinking dirty brown

water” at CCCF. (Id. at 4.)            He also contends that he brought the

water situation to Defendants’ attention, but that they “failed to

correct the problem or find an alternative remedy.” (Ibid.)

       Plaintiff states that the alleged conditions of confinement

caused      him   to   suffer    an   infected       scalp,   a    rash,   headaches,

dizziness, and dehydration. (Id. at 5-6.)

       Plaintiff seeks $50,000 in damages for “pain[,] suffering[,]

mental anguish[,] and physical discomfort.” (Id. at 6.)                      He also

asks that the Court: order water testing at CCCF; and compel CCCF

to hire a full-time population control manager. (Ibid.)

  B.        PROCEDURAL HISTORY

       On    March     17,   2017,    this       Court   granted   Plaintiff’s   IFP



                                             2
Application and directed the Clerk of the Court to file the

Complaint.     (D.E.   2.)    After      screening      Plaintiff’s     Complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 1915A, the Court ordered

that    the    Complaint’s        Fourteenth        Amendment      conditions   of

confinement claim against Defendants be allowed to proceed. (D.E.

4; D.E. 5.)

       Defendants   filed    an    Answer      to    Plaintiff’s    Complaint   on

December 19, 2017. (D.E.          15.)       On January 30, 2018, Magistrate

Judge Ann Marie Donio issued a scheduling order requiring that all

pretrial factual discovery be concluded by June 29, 2018. (D.E.

18.)   Defendants served Plaintiff with their: (1) January 30, 2018

Fed. R. Civ. P. 26 Disclosures (D.E.                22-5 at 2-29); (2) February

14, 2018 document requests (D.E. 22-6 at 2 and 11-14); and (3)

February      14,   2018    interrogatories.          (D.E.     22-6   at   2-10.)

Defendants’ Motion states that Plaintiff has not served them with

any discovery responses or disclosures. (D.E. 22-1 at 6-7.)

       On November 13, 2018, Defendants filed the motion for summary

judgment now pending before the Court. (D.E. 22.)                  On December 6,

2018, Plaintiff made an oral request for extension of time to

oppose the Motion. (D.E. 24.)                The Court extended Plaintiff’s

deadline until December 17, 2018. (Ibid.)                On December 18, 2018,

Plaintiff submitted a written request for further extension of

time to file opposition to the Motion. (D.E. 25.)                  The Court once

again extended Plaintiff’s deadline, this time until April 17,


                                         3
2019. (D.E. 29.)   As of the date of this Opinion, Plaintiff has

not filed opposition to the Motion.

     DISCUSSION

     Defendants move for summary judgment on three grounds: (1)

Plaintiff’s failure to adduce evidence from which a reasonable

fact finder could find unconstitutional conditions of

confinement at CCCF (D.E. 22-1 at 8-12); (2) the Complaint’s

mootness, in light of the Sixth and Amended Final Consent Decree

in the class action Dittimus-Bey, et al. v. Camden Cty. Corr.

Facility, et al., Docket No. 05-cv-0063 (D.N.J.) (“Dittimus-

Bey”) (D.E. 22-1 at 14-15); and (3) Defendants’ entitlement to

qualified immunity, based on Plaintiff’s failure to show that

Defendants were aware of purported risk of serious harm or that

they individually participated or acquiesced in the alleged

wrongs. (D.E. 22-1 at 13-14.)

     This Court finds that: for the reasons discussed in Part

IV, the mootness doctrine does not apply to Plaintiff’s claims

for monetary relief; but for the reasons discussed in Part V,

Defendants are entitled to summary judgment by virtue of the

lack of a genuine dispute of material fact.   Given that summary

judgment is proper, there being no proof of a constitutional

violation, the Court need not address the qualified immunity

defense.




                                4
      WHETHER THE FINAL CONSENT DECREE IN DITTIMUS-BEY RENDERS
      PLAINTIFF’S COMPLAINT MOOT

       In    addition     to      Defendants’      meritorious    argument       that

Plaintiff has not adduced any evidence of Fourteenth Amendment

violations from CCCF conditions of confinement (see Section V(B)

below), Defendants also seeks summary judgment on the ground that

the Sixth and Final Amended Consent Decree in Dittimus-Bey has

rendered Plaintiff’s Complaint moot. (D.E. 23-1 at 13-14.)

       The doctrine of “mootness” derives from the limitation upon

federal judicial power in Article III of the Constitution limiting

jurisdiction        to   actual    cases   and     controversies.      See    Genesis

Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013).                          Federal

courts are limited to resolving “the legal rights of litigants in

actual controversies,” Id., quoting Valley Forge Christian Coll.

v. Americans United for Separation of Church and State, Inc., 454

U.S. 464, 471 (1982) (quoting Liverpool, New York & Philadelphia

S.S. Co. v. Comm’rs of Emigration, 113 U.S. 33, 39 (1885)).                     Thus,

“[a]n action is rendered moot when an intervening circumstance

deprives the plaintiff of a personal stake in the outcome of the

lawsuit at any point during the litigation.” MedImmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 127 (2007) (citations omitted).

The   test    for    Article      III   mootness   is   whether   it    has    become

“impossible for a court to grant any effectual relief whatever to

the prevailing party.” In re ICL Holding Co., Inc., 802 F.3d 547,




                                           5
553 (3d Cir. 2015) (citing Chafin v. Chafin, 568 U.S. 165 (2013)).

Therefore, “[a]s long as the parties have a concrete interest,

however small, in the outcome of the litigation, the case is not

moot.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016).

        It is true that Plaintiff does not contest the Dittimus–Bey

litigation and its effects on CCCF conditions, as characterized in

Defendants’ undisputed Brief In Support of Motion for Summary

Judgment. (D.E. 22-1 at 15.)              For example, Camden County and CCCF

officials       agreed   to   consent      decrees    in    Dittimus–Bey        to    take

measures    to    improve     the    conditions      at    the    CCCF,    such      as   by

retaining       criminal      justice      consultants       to    investigate            and

recommend       solutions     to    the   CCCF’s     overcrowding         and   staffing

problems. (Id.)      Defendants’ undisputed characterizations of facts

(id.)    show    significant        and   systemic    improvements         as   to    both

overcrowding and related conditions at CCCF.                       Plaintiff is not

presently confined at CCCF, and the successful Dittimus–Bey class

action litigation has placed the challenged conditions at CCCF

under review, resulting in appreciable changes for those confined

at CCCF.    That these facts from Dittimus-Bey are uncontested here

by Plaintiff Norman is merely further demonstration that summary

judgment is appropriate.

     The Court is not persuaded, however, that the final consent

decree in Dittimus-Bey in and of itself moots Plaintiff’s case.

Plaintiff, a class member in Dittimus-Bey, is bound by the final


                                            6
judgment in which class members are deemed to release claims for

injunctive and declaratory relief against Camden County and its

officers and employees. This means that Mr. Norman, like all class

members, could no longer obtain injunctive relief beyond that

authorized in the Consent Decree for jail conditions during the

class period.       But that litigation did not involve individual

inmates’ or detainees’ claims or class claims for money damages,

which must be sought and proved on an individual claim basis.       In

other words, the Final Consent Decree in Dittimus-Bey did not

adjudicate or deal with any individual money damage claims.        That

Consent    Decree    does   not   extinguish   the   possibility   that

constitutional violations occurred to individuals during the class

period.     Indeed, claims for money damages were not sought in

Dittimus-Bey and inmates were free to pursue individual claims for

monetary relief under 42 U.S.C. § 1983 by filing an individual

complaint, as Mr. Norman has done.        Accordingly, to the extent

that Defendants argue that Plaintiff’s claim for money damages is

mooted by the final Consent Decree in Dittimus-Bey, the mootness

argument lacks merit and is denied.

       MOTION FOR SUMMARY JUDGMENT

  A.      STANDARD OF REVIEW

       Summary judgment is appropriate when the materials of record

“show that there is no genuine issue as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.


                                     7
Civ. P. 56(a).

     Where, as in this case, the nonmoving party bears the burden

of persuasion at trial, the moving party may be entitled to summary

judgment by observing that there is an absence of evidence to

support an essential element of the nonmoving party’s case. Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986); see also Rahman v.

Taylor, 2013 WL 1192352, at *2-3 (D.N.J. Mar. 21, 2013).   Fed. R.

Civ. P. 56(c) “mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” Celotex Corp., 477 U.S.

at 322.   A plaintiff opposing a defendant’s motion for summary

judgment has the burden of coming forward with evidence, not mere

allegations, that would raise a genuine dispute of material fact

and suffice to enable a reasonable jury, giving all favorable

inferences to the plaintiff as the party opposing summary judgment,

to find in plaintiff’s favor at trial.    Rule 56(c)(1)(A) further

provides that, to create a genuine issue of material fact, the

nonmovant must do so by:

          citing to particular parts of materials in the
          record, including depositions, documents,
          electronically stored information, affidavits
          or   declarations,   stipulations   (including
          those made for purposes of the motion only),
          admissions, interrogatory answers, or other
          materials.


                                8
Fed. R. Civ. P. 56(c)(1)(A).         However, failure to respond to a

motion for summary judgment “is not alone a sufficient basis for

the entry of a summary judgment.” Anchorage Assocs. v. Virgin

Island Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990).               The

Court still must determine, even for an unopposed summary judgment

motion, whether the motion has been properly made and supported

and whether granting summary judgment is appropriate. Id.

       In order to grant Defendants’ unopposed motion for summary

judgment, where, as here, “the moving party does not have the

burden of proof on the relevant issues, ... the district court

must   determine   that   the    deficiencies     in   opponent’s   evidence

designated in or in connection with the motion entitle the moving

party to judgment as a matter of law.” Id. at 175.            Additionally,

pursuant   to   Local   Civ.    R.   56.1(a),   Defendants’   statement   of

material facts, having not been admitted, denied or addressed by

Plaintiff in any other fashion, is deemed undisputed for the

purposes of this Motion.         In the present case, Mr. Norman has

failed to oppose this summary judgment motion and where he has

failed to supply responses to routine interrogatories and document

requests in the course of discovery.            There is thus no basis to

look beyond the Defendants’ proper submissions, including their

Rule 56.1 statement of undisputed material facts, to determine

whether summary judgment should be granted in Defendants’ favor.



                                       9
       After review of the record and the parties’ submissions on

the Motion, this Court finds that entry of summary judgment is

appropriate.

  B.     PLAINTIFF HAS FAILED TO COME FORWARD WITH ANY EVIDENCE
         SUPPORTING HIS CLAIM OF UNCONSTITUTIONAL CONDITIONS OF
         CONFINEMENT

              1.     The Record In This Case As To Conditions At CCCF

       The    evidentiary      record   here     consists    of     what   Defendants

attached to the Motion.            Plaintiff has provided the Court only

with pleadings that contain a mix of facts and legal conclusions

(D.E. 1.)         The Complaint attaches no affidavits, certifications,

or exhibits.         Mere pleadings are insufficient to defeat summary

judgment. Rahman, 2013 WL 1192352, at *3.                     The ample time for

completing factual discovery has expired. (D.E. 18.)

       Defendants’ Initial Disclosures suggest that Plaintiff was

detained in CCCF starting on January 4, 2014. (D.E. 22-5 at 5.)

Plaintiff’s        Complaint     alleges   a    similar     date.    (D.E.    1   at   4

(“January 3, 2014”).)           This fact makes Plaintiff a member of the

certified class in the matter of Dittimus-Bey. (D.E. 23-9 at ¶9.)

In Dittimus-Bey, the plaintiffs had alleged several conditions of

“unhealthy, unsafe, and unsanitary environment . . . [a]s a direct

result       of    severe    overcrowding       and   understaffing”         at   CCCF.

(Dittimus-Bey v. Taylor, No. 05-0063 (D.N.J. June 30, 2017) (D.E.

60 at 4 and 7).)            As noted in the Dittimus-Bey Sixth and Amended

Final Consent Decree, CCCF’s population “reached a crisis point in


                                           10
early 2013” (D.E. 23-9 (Consent Decree) at ¶35), after which the

daily population at CCCF was closely monitored and managed over

time to appropriate levels for resolution of the Dittimus-Bey

claims. (Id. at ¶¶36–37.)

     In this case, Defendants do not appear to contest Plaintiff’s

claim (D.E. 1 at 4-5) that he was housed at CCCF in an overcrowded

cell.   Neither party has provided the Court with specific evidence

of Mr. Norman’s particular cell assignments during his period of

detention.    Thus, the Court will assume, for purposes of this

Motion only, that Plaintiff was housed in overcrowded conditions

at some point during the period of his January 2014 through January

2016 detention.   Population data suggests that, at “crisis points”

during Plaintiff’s detention, the average two-person CCCF cell in

fact contained three persons, one of whom had to temporarily sleep

on the floor mattress, while two occupied bunk beds. Nevertheless,

the Dittimus-Bey Sixth and Final Amended Consent Decree reflects

the fact that the overcrowding issues were being addressed during

the time of Plaintiff’s incarceration at the CCCF. (D.E. 22-8 at

¶¶33-37 and 44-60.)

     Defendants assert though that, based on the underlying facts

and on Plaintiff’s failure to provide evidence supporting his

contentions, he fails to state a claim or raise a dispute of

material fact as to any Fourteenth Amendment violation. (D.E. 22-

1 (Def. Br.) at 8-12.)      Defendants contend that Plaintiff has



                                 11
adduced no demonstration of unconstitutional conditions. (Id. at

10–12.)

            2.    Governing Law As To Conditions Of Confinement Claim

     The mere fact that an individual is lodged temporarily in a

cell with more persons than its intended design does not, on its

own, rise to the level of a constitutional violation. See Rhodes

v. Chapman, 452 U.S. 337, 348-50 (1981) (holding double-celling by

itself did not violate Eighth Amendment); Carson v. Mulvihill, 488

F. App’x 554, 560 (3d Cir. 2012) (“[M]ere double-bunking does not

constitute punishment, because there is no ‘one man, one cell

principle    lurking   in   the   Due    Process   Clause   of   the   Fifth

Amendment’”) (quoting Bell, 441 U.S. at 542)).         More is needed to

demonstrate that such crowded conditions, for a pretrial detainee,

“shock the conscience,” and thus violate due process rights. See

Hubbard v. Taylor, 538 F.3d 229, 233 (3d Cir. 2008) (noting that

due process analysis requires courts to consider whether the

totality of the conditions “cause[s] inmates to endure such genuine

privations and hardship over an extended period of time, that the

adverse conditions become excessive in relation to the purposes

assigned to them”).

            3.    Plaintiff Fails To State A Claim Or Raise A Disputed
                  Material Fact As To Conditions Of Confinement

     Plaintiff has adduced no evidence that the conditions he

experienced while incarcerated in a purportedly overcrowded cell

were so severe that they “shock the conscience.” See Hubbard, 538

F.3d at 233.     Similarly, being “made to sleep on a mat” (D.E. 1 at
                                    12
5) where there was “dust and dirt build-up in the cell” (ibid.)

does not, standing alone, rise to the level of a due process

violation.

      No Showing Of An Unconstitutional Deprivation Of A Basic Human

Need: Plaintiff’s cursory allegations regarding sleeping on a

“thin mat” in an “overcrowded [cell] [with] four people” (D.E. 1

at 5) essentially complain of an inconvenient and uncomfortable

situation. His contention about “poor air quality” and dirty cells

(ibid.) fails to state a claim of constitutional magnitude. “[T]he

Constitution does not mandate comfortable prisons.” Carson, 488 F.

App’x at 560 (quoting Rhodes, 452 U.S. at 349).                 “To the extent

that such conditions are harsh, they are part of the penalty that

criminal     offenders   pay   for    their   offenses       against    society.”

Rhodes, 452 U.S. at 347.

      Without more, the Court cannot say that a reasonable fact

finder could conclude that the conditions Plaintiff references

deprived him of any basic human needs.            Even affording Plaintiff

the benefit of the doubt as to his unsubstantiated statements about

air and dirt (D.E. 1 at 5), he adduces no evidence that, for

example: he was sickened by the conditions he describes; “four

people [in] a cell” (D.E. 1 at 5) in fact led to any assault of

him by another inmate; or he was significantly sleep-deprived due

to   these   conditions.   See,      e.g.,   Williams   v.    Meisel,    2014   WL

4744561, at *4 (E.D. Pa. Sept. 24, 2014) (finding that mold in

showers did not amount to a constitutional violation because the

                                       13
mold did not expose inmates to an unreasonable risk of serious

damage to future health).     Rashes and headaches from incarceration

(D.E. 1 at 5) fall short of conscience-shocking conduct.

       By way of another example of the insufficiency in Plaintiff’s

claim, his CCCF incarceration file does not contain any records

indicating any grievances or damages he suffered, medical or

otherwise, from alleged overcrowding. (See D.E. 23-8 at ¶4; D.E.

23-6 at 6-50.)      Plaintiff offers no evidence to substantiate his

Complaint’s contention that he suffered “dizziness, dehydration,

[and] stomach pains.” (D.E. 1 at 6.)          Nothing in the record before

this   Court   demonstrates   that     the    purported    injuries   in   fact

occurred    and   were   caused   by    the    allegedly     unconstitutional

conditions of confinement.

       Finally, as to absence of conscience-shocking conditions, the

Court notes Plaintiff’s contention that “there were a few dozen

occasions where I had no other choice but to consume brown-colored

water.” (D.E. 1 at 6.)        The Court recognizes that “there is no

doubt that potable water constitutes a basic human need and that

water that is suitable for drinking and bathing be supplied to

inmates.” Wolfe v. Christie, No. 10-2083, 2013 WL 3223625, at *5

(D.N.J. June 25, 2013) (internal citations omitted).             However, the

temporary “few dozen occasions” (D.E. 1 at 6) of “unclean water”

that    Plaintiff    may   have      found     unsettling,     upsetting    or

uncomfortable do not satisfy the requisite constitutional test.               A

Due Process claim for denial of the minimal civilized measure of

                                       14
life's necessities has two prongs.              Plaintiff meets neither.

       The   first    prong   is   the   “sufficiently       serious”    objective

prong, under which the challenged conditions must be objectively

serious and must result in the denial of the minimal civilized

measure of life's necessities when viewed within the context of

contemporary standards of decency. Farmer v. Brennan, 511 U.S.

825, 832 (1994).       The second prong is the “sufficiently culpable

state of mind” subjective prong, under which a defendant must have

demonstrated a deliberate indifference to the well-being of a

plaintiff. Estelle v. Gamble, 429 U.S. 104, 106 (1976); Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003);

Farmer, 511 U.S. at 834; Helling v. McKinney, 509 U.S. 25, 36

(1993).

       Plaintiff has not provided evidence demonstrating the nature,

severity, cause, or degree of the “brown colored water” of which

he complains. (D.E. 1 at 6.)             Nor has he shown that he suffered

any objectively verifiable injury for the “few dozen occasions” of

which he complains.           His unsubstantiated contentions about his

personal impressions of water color at CCCF do not establish that

he     was   denied    “the    minimal        civilized     measure     of   life's

necessities.” Farmer, 511 U.S. at 834.               He has not demonstrated

that    CCCF   water     quality     was,      in   fact,    unconstitutionally

unacceptable or that it caused his alleged “physical discomfort”

and “stomach pains.” (D.E. 1 at 6.)             Thus, Plaintiff has failed to

create any disputed issue of fact as to the objective standard of

                                         15
the Fourteenth Amendment test.

        Furthermore,   Plaintiff    has    provided    no     requisite   facts

suggesting that any Defendants were deliberately indifferent and

motivated by ill will with respect to CCCF water quality.                 Thus,

Plaintiff also has failed to satisfy the subjective standard of

the      Fourteenth     Amendment         test.     Plaintiff's       personal

dissatisfaction with CCCF water cannot provide a basis for a

constitutional claim.        His impressions of CCCF water color, and

his supposition that such was responsible for his alleged dizziness

and dehydration, do not suggest a deprivation of constitutional

magnitude.     They also do not rule out the possibility that water

problems such as he alleges were due to temporary plumbing issues.

See Pritchett v. Camden Cty. Corr. Facility, No. 16-cv-08241, 2018

WL 1522713, at *4-5 (D.N.J. Mar. 28, 2018) (“the mere fact that

the water hue in a jail cell was somewhat different (on isolated

occasions during a discrete period of time) from the color to which

Plaintiff     was   otherwise     accustomed,     is   not,    without    more,

sufficient to rise to the level of a constitutional violation”).

See also Passmore v. Ianello, 528 F. App’x 144, 149 (3d Cir. 2013)

(“[C]ourts will generally not interfere with prison administrative

matters”). Thus, Plaintiff has failed to create any disputed issue

of fact as to the subjective standard of the Fourteenth Amendment

test.

      No    Demonstration    Of   Deliberate      Indifference:     Defendants

further    assert   that    the   Dittimus-Bey     class-action     litigation

                                      16
remediated overcrowding and conditions of confinement at CCCF.

(D.E.   22-1 at 14-15.)   Indeed, as a result of the Dittimus-Bey

litigation 1, there has been a significant lessening of the crowding

in CCCF and improvements in other prison conditions. (D.E.     22-8

(Consent Decree) at ¶¶36-37.)    When the Dittimus-Bey litigation

commenced in 2005, CCCF’s average daily population was 1,848

inmates; by May of 2010, the average monthly population reached an

all-time low of 1,232 inmates. (D.E. 22-8 at ¶¶33-34.)      Roughly

four months prior to Plaintiff’s release from CCCF in April 2017,

CCCF’s population as of December 9, 2016 was at 1,160 -- in a

facility designed for 1,267 persons. (D.E.    22-8 (Consent Decree)

at ¶¶33-34, 36.) While it is conceivable that an individual inmate

could be subjected to unconstitutional conditions even at a jail

that is continuously monitored and operating within reasonable

capacity limits, Plaintiff has not adduced any evidence that he

has actually suffered such deprivation.

     These undisputed facts refute any claim that Defendants or

other supervisors at CCCF were “deliberately indifferent” to the

alleged constitutional violations, which is the mental culpability

that must be proven to find liability under § 1983. See Jiminez v.

All Am. Rathskeller, Inc., 503 F.3d 247, 250 (3d Cir. 2007)


1 Order Approving Amended Final Consent Decree, Dittimus-Bey v.
Taylor, No. 05-0063 (D.N.J. June 30, 2017); see also Dittimus-Bey
v. Taylor, 2013 WL 6022128 (D.N.J. Nov. 12, 2013); Dittimus-Bey v.
Taylor, 244 F.R.D. 284 (2007).      The Court does not imply that
Plaintiff’s claims for monetary relief in this case (ECF No. 1 at
6) are barred by the class action settlement of Dittimus-Bey, since
that case only involved claims for injunctive relief.
                                 17
(describing the “deliberate indifference” standard).          There is no

evidence of conduct that would tend to show deliberate indifference

on the part of Defendants.

       For all of these reasons, Defendants are entitled to summary

judgment   on   Plaintiff’s   overcrowded   conditions   of   confinement

Fourteenth Amendment claim.      In addition, since Plaintiff is no

longer confined at CCCF, injunctive relief is unavailable to him.

See Abdul–Akbar v. Watson, 4 F.3d 195, 197 (3d Cir. 1993) (a

prisoner lacks standing to seek injunctive and declaratory relief

if he is no longer subject to the alleged conditions).

  C.     WHETHER CLAIMS AGAINST DEFENDANTS MUST BE DISMISSED
         BECAUSE THEY ARE ENTITLED TO QUALIFIED IMMUNITY

       In addition to the grounds discussed in Sections IV and

V(B) of this Opinion, Defendants also request that this Court

grant summary judgment on the basis of qualified immunity. (D.E.

22-1 at 13-14 (citing Bell v. Wolfish, 441 U.S. 520, 535 (1979),

Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007), and Rode

v. Dellaciprete, 845 F.2d 1195 (3d Cir. 1988).)

       Qualified immunity protects government officials from

liability as long as their conduct “‘does not violate clearly

established statutory or constitutional rights of which a

reasonable person would have known.’” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982); Kelly v. Borough of Carlisle, 622 F.3d

248, 253 (3d Cir. 2010).      The qualified immunity test is two-

pronged: whether the pleadings allege that constitutional

violation occurred, and whether “reasonable officials could
                                   18
fairly have known that their alleged conduct was illegal.”

Saucier v. Katz, 533 U.S. 194, 121 (2001); Larsen v. Senate of

the Commonwealth of Pa., 154 F.3d 82, 86 (3d Cir. 1998).

     Given that Plaintiff fails to demonstrate a basis for a

constitutional violation, there is no need to address whether a

reasonable official would know his conduct was unlawful, due to

no proof of such illegality.

     CONCLUSION

     For the reasons stated above, the Defendants’ motion for

summary judgment will be granted.   An accompanying Order will be

entered.



  August 12, 2019                      s/ Noel L. Hillman
Date                                NOEL L. HILLMAN
                                    U.S. District Judge
At Camden, New Jersey




                               19
